839 S.W.2d 92 (1992)
G.B. (Jimmy) HOWELL, Petitioner,
v.
Hugh D. THOMPSON and Willie Edgar Thompson, III, Individually and as Independent Executor of the Estate of Willie Edgar Thompson, Deceased, Respondents.
No. D-2425.
Supreme Court of Texas.
October 21, 1992.
John M. Frick, Tracy Pride Stoneman, Dallas, for petitioner.
Edward Ellis, Paris, for respondents.

ORDER
The court of appeals' issuance of its opinion and judgment was void because it occurred after petitioner filed bankruptcy proceedings and during the pendency of the automatic stay provided by 11 U.S.C. § 362(a)(1). Continental Casing Corp. v. Samedan Oil Corp., 751 S.W.2d 499, 501 (Tex.1988). It is therefore ordered that petitioner's application for writ of error is granted, the judgment of the court of appeals is vacated, and the case is remanded to that court for further proceedings in accordance with this opinion. TEX.App.P. 170. This order does not preclude reissuance of the same opinion and judgment.